Citation Nr: 1206021	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  07-39 485	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii




THE ISSUE

Entitlement to service connection for a left knee disorder. 




ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1967 to July 1971, from October 1971 to October 1976 and from October 1977 to December 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

This Board previously remanded this claim in both March 2010 and November 2010.  Unfortunately, the Board has determined that further development is necessary.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a left knee disorder.  Unfortunately, a remand is again required.  Although the Board sincerely regrets the additional delay, the United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted above, the Board remanded the Veteran's claim for further development in both March 2010 and November 2010.  VA examination were scheduled and provided in July 2010 and December 2010.  Unfortunately, the reports from those examinations are deficient and fail to comply with the Board's remand directives.  None of the examination reports of record discuss whether or not the Veteran's current left knee disorder may have been aggravated by the Veteran's service-connected right knee disorder.  

Accordingly, the extent to which the Veteran's current left knee disorder may be etiologically related to his service-connected right knee disorder is still unclear.  Therefore, and because the most recently examination is over a year old, the RO/AMC should schedule the Veteran for an additional examination.  The examiner is asked to provide a clear opinion regarding any etiologically relationship between the Veteran's service-connected right knee disorder and his current left knee disorder.  Specifically, the examiner should clearly state whether or not the Veteran's service-connected right knee disorder may have aggravated the Veteran's current left knee disorder.  An accompanying rationale is requested and the RO should ensure that the resulting examination report complies with the Board's remand directives before certifying the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should contact the Honolulu VA Medical Center and request all medical records pertaining to the Veteran from March 2007 to the present.  If the Veteran indicates that he has received any additional treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate examination to determine the extent and etiology of his left knee disorder and any relationship there may be between that disability and the Veteran's service-connected right knee disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file should be made available to and be reviewed by the examiner prior to the examination.  The examiner is specifically asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disorder was caused or has been aggravated by the Veteran's service-connected right knee disorder.   A complete rationale for each opinion offered must be included, and an explanation of the principles involved would be of considerable assistance.  

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

The RO/AMC should ensure that the examiner report complies with this remand and that the questions presented in the RO/AMC's examination request, especially with respect to the instructions to provide a medical opinion and explanation.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.  

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


